Mb. Justice Oókdova Dávila
delivered the opinion of the Court.
The appellant moves for a reconsideration of the order rendered by ns on May 31, 1933, dismissing the appeal herein on the ground that the notice' of appeal was not served on the defendants (ante, p. 174). The appellant admits that the defendants have an interest in the controversy, but it argues that the same is not involved in this appeal. In the motion praying for the reconsideration, there is partially copied a paragraph of our opinion which we transcribe in full, as follows:
“There is no doubt that the defendants are the lawful owners of the oxen the object of the controversy between the plaintiff and the Bank of Ponce. The plaintiff maintains that the marshal had no authority to take possession of the • oxen, which were in the custody of a depositary by virtue of the attachment, and denies that the Bank of Ponce has any mortgage on the attached oxen. The Bank of Ponce on the contrary maintains that the oxen were the same that had been mortgaged and that the marshal had authority to act as he did. In our opinion, the defendants as lawful owners of the oxen are interested parties, and it can not be said that they will not be affected by the decision of this case. If these oxen have in fact been mortgaged to the Bank of Ponce, the defendants are entitled to have the value thereof deducted from their indebtedness and to be thenceforth relieved from the payment of interest on the amount so deducted. The United Porto Rican Bank as well as the Bank of Ponce seek to have the value of this .oxen applied to the payment of certain obligations alleged to have been contracted in their favor by defendants’ predecessor in interest. As long as the defendants continue to be the true owners of said property, any judicial proceeding that may be taken to deprive them of the ownership thereof, is bound to affect them directly. It is true that the dispute in this ease is between two creditors concerning chattels belonging to the *624defendants, but this does not mean that in deciding the dispute the legal owners should be disregarded, to whom perhaps a decision one way will not be as satisfactory as a decision the other way, that is, whether the oxen should remain subject to the attachment or their value applied by the Bank of Ponce to the alleged mortgage credit. ’ ’
“We think,” says the appellant after transcribing our words, “that the defendants have an interest in said controversy, but that the same is not involved in this appeal, nor should have been taken into consideration in the court below. ’ ’
The appellant argues that the question submitted to the court below was whether the marshal could without leave of court take possession of the oxen held in custodia legis. Even if said question were the one at issue and had the importance attributed to it by the appellant, we think that the defendants, as legitimate owners of the oxen, should have been served with notice of the appeal. In deciding this motion we are not entering, nor can we enter, into the merits of the question thus raised. We confine ourselves to the holding that the appeal taken must be dismissed for the reasons stated in our opinion.
The' reconsideration sought must be denied.